Citation Nr: 1725690	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral foot disability, to include hallux valgus. 


REPRESENTATION

Appellant represented by:	  North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from June 2000 to December 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April and July 2008 decisions of the Roanoke, Virginia, Regional Office (RO).  During the pendency of this appeal, the Veteran moved to another state and jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

In November 2014, the Board denied service connection for right ankle disability, left ankle disability, low back disability, cervical disability, and bilateral hallux valgus.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In an April 2016 Memorandum Decision, the Court vacated the November 2014 Board decision as to the issues on appeal and remanded the Veteran's appeal to the Board.  

In compliance with the Court's April 2016 Memorandum Decision, the Board remanded the case in February 2017 for further development, to include scheduling the Veteran for additional VA examinations and obtaining medical opinions.  

The Veteran requested a Central Office Board hearing.  A Board hearing was scheduled for June 2014.  However, in a June 2014 letter, the Veteran's representative indicated that the Veteran will not be attending her hearing and that an informal hearing presentation will be submitted in lieu of her hearing request.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, an additional remand is necessary.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

In its February 2017 remand, the Board specifically asked that the examiner review the entire record and provide a comprehensive explanation for all opinions provided.  In addition, the Board requested that if the examiner finds no current diagnoses of the above claimed conditions, he or she should explain why that conclusion conflicts with any prior diagnoses.  Moreover, the Board listed specific evidence to which the examiner's attention was to be drawn to.  

In response, in March 2017, the Veteran underwent VA compensation examinations for her cervical spine and bilateral foot conditions.  The examiner, a nurse practitioner, found no current diagnoses as to both claims, aside from tinea pedis on the left foot found not to be related to service.  

However, in finding no current diagnosis of cervical spine and hallus valgus disabilities, no explanation was provided regarding the prior conflicting diagnoses, as requested by the Board in February 2017.  Moreover, the March 2017 VA opinion provided rationale that is cursory at best.  Lastly, the Veteran exhibited limited range of motion (ROM) of the cervical spine during the March 2017 examination, but the examiner did not provide any explanation as to whether the limited motion could be attributed to a current disability.  Further clarification is needed prior to resolving the claims on appeal.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.
 
2.  Then, regardless of whether or not additional evidence is received, return the claims file to an appropriate examiner, preferably from an examiner other than the one who conducted the March 2017 examination, for an addendum opinion regarding the nature and etiology of claimed cervical spine disability.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  ** The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After a review of the record, the examiner should address the following:

a.  Does the Veteran have a currently diagnosed cervical spine disability, including DDD?   Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency.

If a cervical spine disability is NOT currently shown, the examiner MUST explain with specificity whether the prior diagnosis of DDD of the cervical spine diagnosed at separation could have resolved or otherwise not displayed any pathology in December 2007, within one year of being diagnosed.  Also, address the limited cervical spine motion shown during the March 2017 examination and indicate what, if any, disability it is attributed to.   

b.  For any currently diagnosed cervical spine disability shown, opine whether it had its onset during service or in any way originated during service.

c.  For any currently diagnosed cervical spine disability shown, opine whether it was caused by any service-connected disability.

d.  For any currently diagnosed cervical spine disability shown, opine whether it is AGGRAVATED by any service-connected disability. 

Service connection is currently in effect for posttraumatic stress disability (PTSD), left and right knee patellofemoral syndrome, bilateral plantar fasciitis and pes planus, gastric ulcer to include gastroesophageal reflux disease (GERD) with gastric ulcer, and coccyx fracture.

Attention is called to the following:  

(i) Service treatment records (STRs) relating to neck and back problems and treatment, including a diagnosis of probable cervical degenerative disc disease (DDD).  (VBMS Entry 11/21/2007 (first document), p. 25, 76, 78- 79, 82, 84).  

(ii) STR X-rays:  VBMS Entry 12/12/2014.  

(iii) August 2007 treatment for neck pain and cervical spine problems; diagnosis of cervicalgia (VBMS 3/10/2008, p. 15).  

(iv) December 2007 VA examination report.  

(v) December 2007 X-rays reports.  (VVA Entry 3/6/2008, p. 3-4).

(vi) VA treatment records indicating treatment for neck and cervical spine pain.  (VVA Entry 10/20/2016, p. 114, 143, 198, 199, 300). 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  Then, return the claims file, including a copy of this remand, preferably to an appropriate examiner other than the one who conducted the March 2017 examination for an addendum opinion regarding the nature and etiology of claimed bilateral foot disability, excluding the already service-connected bilateral plantar fasciitis and pes planus.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  ** The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After a review of the record, the examiner should address the following:

a.  Opine whether the Veteran has a currently diagnosed bilateral foot condition, including hallux valgus, but excluding the currently service-connected bilateral plantar fasciitis and pes planus.  Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency.  

If a current bilateral foot condition, other than plantar fasciitis and pes planus, is NOT currently diagnosed, the examiner MUST provide a comprehensive explanation as to whether the prior conflicting diagnosis of hallux valgus at separation could have resolved or otherwise not displayed any pathology in December 2007, within one year of being diagnosed. 

c.  For any current diagnosed bilateral foot disability shown, aside from plantar fasciitis and pes planus, opine whether it had its onset during service or is in any way related to it.  

d.  For any current diagnosed bilateral foot disability shown, aside from plantar fasciitis and pes planus, opine whether it was caused by any service-connected disability.
 
e.  For any current diagnosed bilateral foot disability shown, aside from plantar fasciitis and pes planus, opine whether it is AGGRAVATED BY any service-connected disability.


Attention is called to the following:  

(i) STRs relating to foot problems, symptoms, and treatment, including but not limited to a diagnoses of bilateral hallux valgus in the Veteran's separation examination, and symptoms of edema and erythema, ecchymosis along dorsal forefoot, and redness/bruises.  Many of these diagnoses and symptoms can be found in a VBMS Entry 11/21/2007 (first document), p. 10, 13, 17, 19, 22, 56, 65, 76, 79, 82.  

(ii) STR X-rays.  VBMS Entry 12/12/2014.  

(iii) December 2007 VA examination report. 

(iv) December 2007 X-rays reports.  VVA Entry 3/6/2008, p. 3-4. 

(v) March and April 2011 treatment for foot problems. VBMS Entry 5/11/2011 (first), p. 3-9. 

(vi) February 2013 VA flatfoot examination report.  

(vii) VA treatment records indicating treatment for foot problems.  VVA Entry 10/20/2016, p. 137, 140, 141, 313.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

